DAYTON, J.
(dissenting). Action to recover on two promissory notes, made by Alexander Katz to the order of the Fortuna Extract & Color Works—Jacob Katz—with interest, $75, each, indorsed by Alexander Katz, The Fortuna Extract & Color Works, by rubber stamp, Jacob Katz, and Nathan Einkelstein. Defendants appeared, and the parties without objection proceeded to trial upon an answer, verified by the defendant Einkelstein, setting up usury. Judgment was rendered for defendants. Plaintiff appeals.
The attorney of record for plaintiff also acted for him in making this loan, but testified! that he acted as broker, and received for his services “about” $10 from Jacob Katz, who came to Mr. Zieser through an advertisement in a Hebrew newspaper. Mr. Zieser, to emphasize his status, testified positively that he was not. plaintiff’s agent in this transaction, and that he was looking out for his (Zieser’s) own interest. Jacob Katz was in financial stress. Mr. Zieser demanded a bonus of $25. This was resisted by Katz and Einkelstein, the latter saying:
“I told Mr. Zieser that the amount charged,' $30, for interest,, was too much, and he told me I would get $5 out of it, and $25 goes to the man who gave the money.”
Silverman said1 that Zieser was his attorney in the matter of these notes, which were dated January 26, 1909. Zieser insisted upon the indorsements of Alexander Katz and Einkelstein. This evidently consumed time, for not until February 4, 1909, did plaintiff take the notes, and give Jacob Katz his (plaintiff’s) check for $150 to the order of the payee. On that day, according to Jacob Katz’s testimony, he went with plaintiff to the Bowery Bank, where plaintiff identified him, whereupon the check was cashed, and plaintiff received the $25. Silverman was asked:
“Isn’t a fact that-you went along to the bank, and that the money was drawn In your presence, and $25 cash was returned to you out of the proceeds of this check? A. No, sir; he asked me I should indorse the check on the side, so he could get the cash, which I did.”
The check shows it was not deposited by Katz, and, though it bears the identification and indorsement of Silverman, the probability is that he went to the bank and got the $25, which he could not have collected otherwise. Furthermore, Zieser is contradicted by Silver-man on the “broker” theory. Zieser does not state when or where “about $10” was paid to him by Katz. This is significant, for two reasons: First, he knew Katz was without funds; second, there is no evidence, even tending to show that Katz and Zieser met after the *793chéck and notes were delivered. If he obtained “about $10,” Silver-man, his client, was doubtless the donor out of the $25. Usury is-not usually expressly stipulated. The usurer attempts sinuous ways to evade the law. The trial court had these witnesses before him, and was justified! in holding that defendants sustained the burden, of proof.
The judgment should be affirmed, with costs.